Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 11/03/2020. Claims 1,  3, 4, 7, 11, 15, 16, 17 and 18 have been amended. Claims 2 and 14 have been canceled. Claims 1, 2-14 and 15-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for accelerating of hash-based lookup. The detailed implementation indicates: (1) A processing device comprising: a processor core, coupled to a cache memory, configured to execute one or more instructions to perform a core-based hash table lookup using a key value; a memory, coupled to the processor core, storing entries of the hash table; a hash accelerator, coupled to the processor core, the memory, and the cache memory, wherein the hash accelerator performs an accelerator-based hash table lookup by being configured to receive the key value from the processor core, determine an address of the memory storing an entry of the hash table corresponding to the key value, and cause the entry of the hash table to be stored in the cache memory. wherein the hash accelerator performs said determining the address of the memory by being further configured to calculate a hash value using a hash function and the key value; perform one or more of a bitmask and a shift on the hash value to generate an intermediate hash value; and generate the address of the memory using the intermediate hash value and one or more parameters associated with the hash table.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
01/14/2021

/HUNG D LE/Primary Examiner, Art Unit 2161